June 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        JOSEPH WITHERSPOON, Appellant

NO. 14-12-00261-CV                         V.

                   WELLS FARGO BANK, NA, ET AL, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 5, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Joseph Witherspoon.
      We further order this decision certified below for observance.